Opinion issued August 11, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00369-CV
                            ———————————
                            CHERI VEGA, Appellant
                                         V.
                            ARTURO LIRA, Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2008-11473

                          MEMORANDUM OPINION
      Appellant, Cheri Vega, attempts to appeal from the trial court’s two

interlocutory orders, the first one compelled payment of the amicus attorney’s fees

and monetary sanctions, and the second one denied appellant’s motion to disqualify

the amicus attorney. The trial court had signed the final divorce decree in 2008, and

the underlying suit affecting the parent-child relationship (“SAPCR”) involved post-
divorce proceedings in which the trial court had, among other things, appointed an

amicus attorney ad litem. The appellee, Arturo Lira, filed a motion to dismiss for

want of jurisdiction in this Court. We agree with appellee, grant the motion, and

dismiss this appeal for want of jurisdiction.

      This Court generally has jurisdiction over appeals from final orders arising

under the Texas Family Code unless a statute authorizes an interlocutory appeal.

See TEX. FAM. CODE ANN. § 109.002(b) (West Supp. 2015) (“An appeal may be

taken by any party to a suit from a final order rendered under this title.”); cf. TEX.

CIV. PRAC. & REM. CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2015)

(listing appealable interlocutory orders); CMH Homes v. Perez, 340 S.W.3d 444,

447 (Tex. 2011) (“Unless a statute authorizes an interlocutory appeal, appellate

courts generally only have jurisdiction over appeals from final judgments.”).

       On April 4, 2016, the Honorable Sheri Y. Dean signed an “Order on Motion

to Compel Payment of Amicus Fees, Awarding Attorney’s Fees and Sanction”

(hereinafter, “Sanctions Order”).      This Sanctions Order, among other things,

ordered appellant to pay $6,504.12 in attorney’s fees to Karleana Farias, the amicus

attorney appointed as attorney ad litem for the minor children, and sanctioned

appellant’s attorney $500.00 to be paid to Farias. On May 3, 2016, appellant filed

a notice of appeal in the trial court from this Sanctions Order, which was assigned

to this Court.

                                           2
       On May 12, 2016, Judge Dean signed an “Order on Motion to Disqualify

Amicus Attorney” (hereinafter, “Disqualification Order”). This Disqualification

Order, among other things, denied appellant’s motion to disqualify Farias as amicus

attorney.   On June 10, 2016, appellant filed a notice of appeal from this

Disqualification Order, which was also assigned to this Court under the pending

appellate cause number 01–16–00369–CV.

      On July 7, 2016, the Clerk of this Court notified appellant that this appeal,

involving two interlocutory orders, was subject to dismissal for want of jurisdiction

unless she timely responded and showed how this Court had jurisdiction. See TEX.

R. APP. P. 42.3(a), (c). Although appellant did not timely file a response to the

notice, she filed a brief on the merits on July 11, 2016, which included a statement

regarding the jurisdiction.    Appellant’s statement essentially summarized the

procedural history and stated that the trial judge had informed counsel on March 29,

2016, that counsel could file a post-judgment motion for rehearing after the judge

signed the Sanctions Order, which was signed on April 4, 2016.             However,

appellant’s statement is inadequate to show how this Court has jurisdiction over

either of her notices of appeal involving the Sanctions or Disqualification Orders.

      Also on July 11, 2016, appellee filed a motion to dismiss for want of

jurisdiction regarding the second notice of appeal, contending that the May 12, 2016

Disqualification Order was a non-appealable interlocutory order. More than ten days


                                         3
has passed, but appellant has not filed a response to the motion. See TEX. R. APP. P.

10.3(a).

          Neither the Sanctions Order nor the Disqualification Order are final orders

    under the Family Code, and they do not fit within any of the categories of

    appealable interlocutory orders. See TEX. FAM. CODE ANN. § 109.002(b); TEX. CIV.

    PRAC. & REM. CODE ANN. § 51.014(a)(1)–(12). Thus, we must dismiss this appeal

    for want of jurisdiction. See, e.g., Smith v. Robertson, No. 01–15–00538–CV, 2015
WL 9311431, at *1 (Tex. App.—Houston [1st Dist.] Dec. 22, 2015, no pet.)

    (dismissing for want of jurisdiction appeal of refusal of trial court to sign an order

    in SAPCR because records did not include final order) (citation omitted).

                                         Conclusion
         Accordingly, we grant appellee’s motion and dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); 43.2(f). We dismiss any other pending

motions as moot.1


1
         However, we note that appellant is not without a remedy and may seek mandamus
         relief in a properly-filed petition. Cf. In re Sanders, 153 S.W.3d 54, 56 (Tex. 2004)
         (orig. proceeding) (noting mandamus relief is appropriate where trial court abuses
         discretion in disqualifying counsel because there is no adequate remedy by appeal);
         see J.K. & Susie L. Wadley Research Inst. & Blood Bank v. Morris, 776 S.W.2d
271, 275 (Tex. App.—Dallas 1989, no writ) (concluding “that mandamus will lie,
         in an appropriate case, to direct a trial court to vacate an order denying a motion to
         disqualify”); see also In re Groves, No. 01–15–00537–CV, 2016 WL 921645, at *4
         (Tex. App.—Houston [1st Dist.] Mar. 10, 2016, orig. proceeding) (mem. op.)
         (granting mandamus petition to vacate oral ruling granting motions to disqualify
         counsel and for monetary sanctions because, among other things, “the record
         contains no evidence to support imposition of sanctions on” relator’s counsel).
                                               4
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        5